Case 2:20-cv-02145-PKH-MEF Document 33                           Filed 08/17/21 Page 1 of 4 PageID #: 1398




                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                       FORT SMITH DIVISION

  RENE A. GUZMAN                                                                                      PLAINTIFF

           v.                         Civil No. 2:20-cv-02145-PKH-MEF

  KILOLO KIJAKAZI1, Acting Commissioner,
  Social Security Administration                                                                      DEFENDANT

                                MEMORANDUM OPINION AND ORDER

           Pending now before this Court is Plaintiff’s Motion for Attorney Fees Under the Equal

  Access to Justice Act. (ECF No. 29). On May 14, 2021, Plaintiff filed a motion for attorney’s

  fees and costs under 28 U.S.C. § 2412, the Equal Access to Justice Act (hereinafter “EAJA”),

  requesting $4,280.25, representing a total of 1.90 attorney hours for work performed in 2020 at an

  hourly rate of $202.50, 17.10 attorney hours in 2021 at a rate of $205.00 per hour, 2.00 paralegal

  hours in 2020 at a rate of $75.00 per hour, and 2.00 paralegal hours at an hourly rate of $120.00.

  (ECF No. 29-2). On July 20, 2021, the Defendant filed a response objecting to the hourly rate

  requested for paralegal services rendered in 2021 and to several of Plaintiff’s time entries. (ECF

  No. 28). In response to these objections, the Court entered an Order on August 2, 2021, directing

  the Plaintiff to provide evidence of the prevailing market rate for paralegal services. (ECF No.

  29). On August 17, 2021, the Plaintiff filed an Amended Motion for Attorney Fees, conceding the

  Defendant’s objections to the paralegal rate for 2021 and amending the total award request to

  $4,190.25. (ECF Nos. 30, 31).

                                                  I.       Discussion


  1
    Kilolo Kijakazi became Acting Commissioner of the Social Security Administration on July 9, 2021. Pursuant
  to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted as the defendant in this
  suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
  Social Security Act, 42 U.S.C. § 405(g).
Case 2:20-cv-02145-PKH-MEF Document 33                   Filed 08/17/21 Page 2 of 4 PageID #: 1399




          It is the opinion of the undersigned that the Plaintiff is entitled to a fee award in this case,

  as she is the prevailing party, the government’s decision to deny benefits was not “substantially

  justified,” the hourly rate requested for both attorney and paralegal hours does not exceed the CPI

  for either year in question, and the time asserted to have been spent in the representation of the

  Plaintiff before the district court is reasonable with a reduction in hours as indicated below. See

  Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir. 1986) (burden is on the Commissioner to show

  substantial justification for the government’s denial of benefits); Johnson v. Sullivan, 919 F.2d

  503 (8th Cir. 1990) (the hourly rate may be increased when there is “uncontested proof of an

  increase in the cost of living sufficient to justify hourly attorney’s fees of more than $75.00 an

  hour); and, Hensley v. Eckerhart, 461 U.S. 424, 430 (1983) (in determining reasonableness, court

  looks at time and labor required; the difficulty of questions involved; the skill required to handle

  the problems presented; the attorney’s experience, ability, and reputation; the benefits resulting to

  the client from the services; the customary fee for similar services; the contingency or certainty of

  compensation; the results obtained; and, the amount involved).

          The Commissioner argues that the Plaintiff is not entitled to all the attorney hours she has

  requested for work performed prior to the filing of the Complaint. We disagree. An attorney is

  expected to be familiar with his case prior to filing a complaint in federal court. Even if he has

  represented the client at the administrative level, this will require him to review notes from the

  administrative proceedings, communicate with his client regarding the appellate process,

  determine whether his client is a candidate for in forma pauperis, and prepare the complaint for

  filing with the court. Therefore, we find the 1.00 attorney hours and 1.50 paralegal hours expended

  prior to and in conjunction with the preparation of the initial pleadings in this case to be reasonable.




                                                     2
Case 2:20-cv-02145-PKH-MEF Document 33                Filed 08/17/21 Page 3 of 4 PageID #: 1400




         The Commissioner also objects to the .20 attorney hours charged for requesting

  reassignment to a District Judge; .50 paralegal hours for preparing and scanning the Affidavits of

  Service, .40 attorney hours for receiving and reviewing Defendant’s Unopposed Motions for

  Extension of Time to File Answer and Orders granting said Motions, .30 attorney hours for

  receiving and reviewing the Defendant’s Answer, .10 attorney hours for receiving and reviewing

  the Scheduling Order, .20 attorney hours for receiving and reviewing the Text Order directing the

  parties to identify the transcript page numbers, .10 attorney hours for receiving and reviewing

  Notice of Attorney Appearance for the Defendant, .20 attorney hour for reviewing the Order

  granting Plaintiff’s Motion for Extension of Time to File Brief, 1.00 attorney hours for preparing

  Plaintiff’s EAJA Motion and Brief in Support, and 2.00 paralegal hours for preparing the EAJA

  Motion and Brief in Support. We agree that the time requested for some of these tasks is excessive.

  Accordingly, Plaintiff will be awarded .05 attorney hours for requesting reassignment to the

  District Judge; .25 hours for preparing and scanning the form Affidavits of Service; .20 hours for

  receiving and reviewing Defendant’s Motions for Extension of Time to File Answer and the Orders

  granting these motions, .25 hours for receiving and reviewing the three page Answer; .10 attorney

  hours for receiving and reviewing this Court’s standard Scheduling Order and Text Order directing

  the parties to identify the transcript page numbers; .05 attorney hours for receiving and reviewing

  the Defendant’s Notice of Attorney Appearance, 1.00 attorney hours for preparing the EAJA

  Motion and Brief in Support; and 2.00 paralegal hours for preparation of the EAJA Motion, Brief,

  and documents in support. This reduces the fee award for 2020 by a total of .25 paralegal hours

  and .35 attorney hours and by .50 attorney hours in 2021. Accordingly, Plaintiff is entitled to an

  attorney’s fee award under EAJA in the amount of $3,848.13.




                                                  3
Case 2:20-cv-02145-PKH-MEF Document 33                  Filed 08/17/21 Page 4 of 4 PageID #: 1401




         Pursuant to Astrue v. Ratliff, 560 U.S. 586, 596 (2010), the EAJA fee award should be

  made payable to Plaintiff; however, as a matter of practice, an EAJA fee made payable to Plaintiff

  may properly be mailed to Plaintiff’s counsel.

         The parties are reminded that, in order to prevent double recovery by counsel for the

  Plaintiff, the award herein under the EAJA will be taken into account at such time as a reasonable

  fee is determined pursuant to 42 U.S.C. § 406.

                                         II.       Conclusion

         Based upon the foregoing, Plaintiff is awarded the sum of $3,848.13 for attorney’s fees

  pursuant to the EAJA, 28 U.S.C. § 2412.

         Dated this 17th day of August 2021.

                                       /s/ Mark E. Ford
                                       HONORABLE MARK E. FORD
                                       CHIEF UNITED STATES MAGISTRATE JUDGE




                                                    4
